DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding the objection to claim 20:
	Applicant’s amendment has overcome the objection. Accordingly, said objection has been withdrawn.

Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 10,310,774 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 12 of the patent recite decryption of an encrypted compressed data block, as per the bolded portions below, which is considered to anticipate the decryption recited in the instant claim. For instance, the patent claim recites encryption and compression metadata, as well as their use in decrypted the encrypted compressed block. Claims 2-10, 12-20, and 22-25 depend on respective claims 1, .
Instant Application
US 10,310,774 B2
1. (Currently amended) An apparatus, comprising: a processor; and memory comprising instructions that when executed by the processor cause the processor to: retrieve a block from storage, the block comprising encrypted data and unencrypted data; , based on the encryption metadata, the encrypted data , and decrypted integrity metadata; decompress, based on the decrypted compression metadata, the decrypted compressed dataverify, based on the decrypted integrity metadata, the recreated data. 

11. (Currently amended) At least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit to: retrieve a block from storage, the block comprising encrypted data and unencrypted data; , based on the encryption metadata, the encrypted data and decrypted integrity metadata; decompress, based on the decrypted compression metadata, the decrypted compressed dataverify, based on the decrypted integrity metadata, the recreated data. 

21. (Currently amended) A computer-implemented method, comprising: retrieving a block from storage, the block comprising encrypted data and unencrypted data; , based on the encryption metadata, the encrypted data , and decrypted integrity metadata; decompressing, based on the decrypted compression metadata, the decrypted compressed dataverifying, based on the decrypted integrity metadata, the recreated data. 
8. An apparatus to support secure processing comprising:
a processor component comprising a cache, the cache comprising a cache line to store a recreation of a first block of data that is to correspond to a second block of encrypted data stored within a storage of the apparatus by the processor component, the encrypted data comprising a compression indicator indicating whether the data within the first block was compressed to generate the encrypted data within the second block, the encrypted data comprising metadata associated with generation of the second block from the first block;
a verifier to, in response to retrieval of the second block of encrypted data from the storage, retrieve integrity metadata from the second block to verify preservation of integrity of the encrypted data, the integrity metadata including a cryptographic hash of the encrypted data;
a decrypter to, in response to retrieval of the second block of encrypted data from the storage, decrypt the encrypted data within the second block to recreate the data or to recreate compressed data within the recreation of the first block based on the compression indicator; and
a decompressor to decompress the recreated compressed data within the recreation of the first block to recreate the data within the recreation of the first block based on the compression indicator.

12. The apparatus of claim 8, the decrypter to retrieve a portion of the encrypted data from a third block and to decrypt portions of the encrypted data from the second and third blocks to recreate the data within the recreation of the first block in response to an indication by the compression indicator that the data within the first block was not compressed to generate the encrypted data within the second block


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 2014/0281146 A1) in view of Testardi (US 2013/0246711 A1).

Regarding claim 1, Horn discloses: An apparatus, comprising: 
a processor; and memory comprising instructions that when executed by the processor cause the processor to: 
retrieve a block from storage, the block comprising encrypted data and unencrypted data; 
Refer to at least FIG. 3 and 502-506 in FIG. 5 of Horn with respect to retrieving, e.g., a storage unit and/or mapping unit. The units have encrypted compressed data and other data, including filler and metadata (see, e.g., [0038] of Horn).
decrypt the encrypted data [via decryption algorithm] to produce decrypted compressed data, decrypted compression metadata, and decrypted integrity metadata; 
Refer to at least 510 in FIG. 5, [0034], [0036], and [0043] of Horn with respect to the encrypted units comprising compressed data, compression metadata (e.g., payload type; [0016] of Horn), and error correction and detection code (EDC) information.
decompress, based on the decrypted compression metadata, the decrypted compressed data to produce recreated data; and 
Refer to at least 512 in FIG. 5, [0016], [0031], and [0043] of Horn with respect to decompressing the compressed data based on the compression metadata and EDC information.
verify, based on the decrypted integrity metadata, the recreated data. 
Refer to at least [0016] and [0040] of Horn with respect to the EDC information and verifying that the proper data has been returned. 
Horn does not appear to specify: retrieve encryption metadata from the unencrypted data in the block; [decrypt] based on the encryption metadata. However, Horn in view of Testardi discloses: retrieve encryption metadata from the unencrypted data in the block; [decrypt] based on the encryption metadata.
Refer to at least FIG. 11 and [0136]-[0137] of Testardi with respect to encryption information for encrypted compressed data. 

Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Horn to further include encryption information as part of the storage unit / mapping unit information for at least the reasons specified in the cited portions of Testardi (e.g., “the encryption stage 562 may prepend encryption information to the encrypted data as illustrated in FIG. 11… allow[ing] the encryption stage 562 to select the proper decryption system and version when multiple different decryption systems are used;” “[t]he use of prepended encryption information may also be used to help with key management” as recited in the cited portions)

Regarding claim 2, Horn-Testardi discloses: The apparatus of claim 1, the memory comprising instructions that when executed by the processor cause the processor verify, based on the decrypted integrity metadata, the decrypted compressed data.
Refer to at least [0144]-[0146] of Testardi with respect to a first integrity and second integrity check on received data.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Horn to further include additional integrity checks for at least the purpose of ensuring data correctness before potentially performing computationally expensive operations (i.e., efficiency). 

Regarding claim 3, it is rejected for substantially the same reasons as claim 2 above (i.e., the citations and rationale).

Regarding claim 4, Horn-Testardi discloses: The apparatus of claim 3, the measure comprising one or more of a checksum, a hash, and a cryptographic hash.
Refer to at least [0033] of Horn with respect to exemplary forms of the EDC information.

Regarding claim 5, Horn-Testardi discloses: The apparatus of claim 1, the memory comprising instructions that when executed by the processor cause the processor to store the recreated data in the storage based on verification of the recreated data.
Refer to at least FIG. 5 and [0043] of Horn with respect to returning data to a host system. 

Regarding claims 6-7, they are rejected for substantially the same reasons as claims 1 and 3-4 above (i.e., the citations; the obviousness rationales).

Regarding claim 8, Horn-Testardi discloses: The apparatus of claim 1, the storage comprising a cache and the block comprising a cache line.
Refer to at least [0112] of Testardi with respect to cache.
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the memory type; [0017] of Horn discusses various types of storage systems).

Regarding claim 9, it is rejected for substantially the same reasons as claim 1 above (i.e., the compressed / uncompressed payload type). 

Regarding independent claim 11, it is substantially similar to independent claim 1, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).



Regarding independent claim 21, it is substantially similar to independent claim 1, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 22-25, they are substantially similar to claims 2-3 and 5-6 above, and are therefore likewise rejected.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn-Testardi as applied to claims 1-9, 11-19, and 21-25 above, and further in view of Official Notice.

Regarding claim 10, Horn-Testardi does not specify: the compression indicator comprising a single-bit binary value included in the block. However, the examiner hereby takes official notice that it was well known in the art before the filing date of Applicant’s invention to use flags / indicators comprising a single-bit binary value; to use similar such flags for indicating the presence of compression or encryption (e.g., [0054] of Balasubramonian with respect to using spare bits as compression indicators). Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Horn-Testardi to further include the compression indicator comprising a single-bit binary value included in the block because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432